Citation Nr: 1301458	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for transient ischemic attacks with seizures, to include as due to exposure to mustard gas and sarin gas. 

2.  Entitlement to service connection for involuntary movements, to include as due to exposure to mustard gas and sarin gas.  

3.  Entitlement to service connection for diarrhea, to include as due to exposure to mustard gas and sarin gas.  

4.  Entitlement to service connection for migraine headaches, to include as due to exposure to mustard gas and sarin gas.  

5.  Entitlement to service connection for depression and mental confusion with angry outbursts, to include dementia, to include as due to exposure to mustard gas and sarin gas.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1958 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A hearing was held on April 12, 2011, by means of video conferencing equipment with the appellant in Detroit, Michigan, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's case was previously remanded for additional development.  However, the Board finds that additional medical evidence is required prior to adjudication of the Veteran's claims.  For clarification purposes, the Board will address the pertinent facts of the Veteran's case as detailed below.

The Veteran contends that his claimed disorders are a result of exposure to nerve agents while serving on active duty.  Specifically, he stated that while at the Chemical Corps School at Fort McClellan in 1959, he was injected with sarin gas and given the three drop mustard gas test.  The Veteran reported that he attended a Chemical, Biological, and Radiation (CBR) course.  The Compensation and Pension Service confirmed that the three drop mustard test was normal standard training at this type of course and involved placing three drops of agent on the forearm.  The Veteran and his spouse have also alleged that he was exposed to nerve gas/sarin gas during his five week attendance at the Chemical Corps School at Fort McClellan.  The claims file includes a letter from the Department of the Army, United States Army Public Health Command (USAPHC) dated in September 2010.  General T.A. explained that while the USAPHC did not maintain records related to chemical warfare agent research or training exercises, they had expertise in the health effects of chemical warfare agents and, therefore, maintain professional familiarity with open-source literature on the topic.  An excerpt from the 1993 Institute of Medicine (IOM) report entitled Veterans at Risk: The Health Effects of Mustard Gas and Lewisite made mention of testing sites where test subjects were exposed to nerve agents.  The list included Fort McClellan.  General T.A. stated it was reasonable to conclude that the term "nerve agents" included sarin gas.  The Veteran's spouse also submitted email correspondence with a contact at the Environmental Medicine Program, USAPHC.  The contact person, V.H., stated that the IOM report was of limited detail, but provided reasonable evidence that warfare agents were used in the timeframe that the Veteran was at Fort McClellan.  

In June 2011, the Board remanded the Veteran's claims for VA examinations and to attempt to further verify the Veteran's reports of exposure to nerve agents during active service.  Following the remand, it appears that VA also contacted USAPHC.    V.H., the same person who responded to the Veteran's request, stated that the USAPHC could not definitely state that the Veteran was not exposed to sarin agent.  It was noted that the organization did not maintain such information to determine whether the Veteran had specific involvement in any exercises or training.  However, V.H. explained that while no specific evidence could be provided regarding nerve agent exposures, the IOM report indicated that the nerve agent sarin could have been used in 1959 at Fort McClellan.  In light of the above, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran was exposed to nerve gas/sarin gas.  

In accordance with the Board's remand, the Veteran was afforded VA examinations in August 2011 and September 2011 to determine the etiologies of the claimed disorders.  The August 2011 eye examination report included diagnoses of cataracts and strabismic amblyopia.  The examiner noted that the Veteran had episodes of migraines and blurred vision while in the service.  The examiner stated that the symptoms (headaches and blurred vision) were ". . . not present today."  The examiner opined that the Veteran's cataracts and strabismus were unrelated to military service and his current blurred vision was due to his cataracts.  However, as pointed out by the Veteran's representative, the examiner did not provide any rationale for the expressed opinion and did not address whether any eye disorder was directly related to active service.  The Veteran was afforded a VA mental disorders examination in August 2011.  The Veteran was diagnosed with dementia NOS, depressive disorder NOS, and intermittent explosive disorder.  The examiner opined that based on clinical experience, expertise, and examination of pertinent available record and this Veteran, it was at least as likely as not that the Veteran had an extensive history of intermittent explosive disorder and it was more likely than not that he was experiencing a dementing process currently identified as dementia NOS.  The examiner explained that in the absence of clear and convincing evidence, from this Veteran's military record that documented "full body exposure" and from clinical research that documents (vis-à-vis speculates about) the connection between exposure of human beings to the amount of agent this Veteran and his wife indicated and the behavior and cognitive changes he has exhibited over the past years, the examiner opined that the dementia NOS and intermittent explosive disorder were not caused by or a result of experiences he had while on active military duty.  The Veteran was provided a VA neurological/gastrointestinal examination in September 2011.  The examiner indicated that the two transient ischemic episodes were less likely than not related to military service or chemical exposure.  With respect to seizures, it was less likely than not that these episodes were indicative of atypical seizures and it was more likely than not that these sets of symptoms associated with lack of response, periods of confusion, and agitation, along with gait problems, and incontinence were indicative of progressive dementia, first diagnosed in 2000.  The involuntary movements were more likely than not a part of the overall dementia syndrome.  Finally, the chronic diarrhea was more likely than not a part of the incontinence associated with the problem of dementia.  In summary, the examiner explained that the behavioral complex, the motor 
complex, and the cognitive complex were all part of the progressive dementia.  

The Board also acknowledges the private medical evidence submitted by the Veteran.  Treatment and hospitalization records beginning in 2000 show that the Veteran began to experience behavioral changes, memory loss, and incontinence.  The initial evidence tended to suggest that the Veteran had a form of dementia to include vascular dementia or Alzheimer's disease.  The February 2002 letter to the Veteran's primary physician, Dr. K.M., explained that the Veteran was diagnosed with dementia NOS with a high probability of vascular dementia and/or Pick's dementia, history of depression, anxiety disorder, obsessive-compulsive traits, and personality issues.  In a November 2002 letter to the Veteran's spouse, Dr. K.M. stated that there were no blood tests to determine if someone has Alzheimer's disease and that the diagnosis could only be made by excluding other causes of dementia.  Dr. K.M. stated that vascular dementia could not be excluded as the Veteran had evidence of strokes.  In a neuropsychological testing report, it was noted that the Veteran's current problems began shortly after a coronary artery bypass graft (CABG) and aortic valve replacement procedure.  The January 2005 private treatment record noted that a diagnosis of vascular dementia needed to be considered due to the previous history of a CABG in 2000.  However, in a May 2007 letter from Dr. K.M., it was noted that the Veteran had an unusual set of neurologic symptoms for several years, which had been difficult to explain.  It was noted that he was initially diagnosed with Alzheimer's disease or vascular dementia; however, as the years progressed, it was clear that his dementia was not acting in a typical fashion.  Per his neurology evaluations, he was felt to primarily have dysfunction involving his frontal lobe, which presented as uncontrolled and violent outbursts of anger, involuntary movements, headaches, transient ischemic attacks, and seizures.  It was noted that his neurologic disorder was not classifiable in any of the typical vascular or Alzheimer's type dementias.  After reviewing the possible effects of sarin exposure and neurologic effects, Dr. K.M. opined that he believed that the Veteran's neurologic syndromes may indeed be secondary to his past Sarin gas exposure.    

In reviewing the medical evidence, it is clear that the evidence is conflicting regarding the etiology of the Veteran's claimed disabilities.  The VA examination reports suggest that the Veteran's claimed disabilities of transient ischemic attacks with seizures, involuntary movements, diarrhea, and behavioral changes, are manifestations of his dementia.  The August 2011 VA examiner opined that the Veteran's dementia was not related to active service.  However, the Board finds that the examiner's rationale for the expressed opinion is inadequate.  The examiner noted that the evidence was not "clear and convincing" that the Veteran had full body exposure to sarin gas and that that the clinical evidence was speculative.  The Board notes that the examiner must not use standards such as "clear and convincing" when addressing the evidence and must instead opine as to the likelihood that a disability is causally or etiologically related to active service.  The examiner may address the value of evidence in rendering a negative nexus opinion, but should not use legal standards such as "clear and convincing."  

Furthermore, although the Veteran's private physician provided a positive medical opinion, he only mentioned that he reviewed articles on sarin gas but did not cite to any specific medical literature or basis for his opinion.  He simply stated that since the Veteran's dementia has not followed a typical course, he believed that there was another process involved.  Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  In light of evidence that suggests that the Veteran's dementia could be Alzheimer's disease, of which the Veteran has a family history, or that the Veteran may have vascular dementia, possibly a result of his CABG and aortic valve replacement surgery that he had in 2000, the Board finds that a more detailed nexus opinion is required.  Thus, the Board finds that the Veteran should be scheduled for another VA examination to resolve the conflicting evidence of record and provide a rationale for the opinions reached.  

Finally, the Veteran's remanded service connection claims are inextricably intertwined with the TDIU claim.  In other words, the remanded claims may affect the claim of TDIU if service connection is granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, action on the Veteran's TDIU claim is deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with a neuropsychiatrist or a board of two physicians comprised of a neurologist and a psychiatrist to determine the etiology of the claimed disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner should address whether the Veteran has dementia and, if so, whether it is at least as likely as not (50 percent likelihood or higher) that any dementia present is causally or etiologically related to active service to include exposure to nerve gas/ sarin gas as opposed to any other factor(s).  In doing so, the examiner should discuss the medical evidence including the past diagnoses of vascular dementia and Alzheimer's disease.  The examiner should also discuss the significance of the CABG and aortic valve replacement surgery that the Veteran had in 2000.  If the examiner determines that the Veteran does have dementia, the examiner should address whether the Veteran's claimed disorders (transient ischemic attacks/seizures; headaches; blurred vision; diarrhea; involuntary movements) are manifestations of the Veteran's dementia or separate disorders.  

If the examiner determines that the Veteran does not have dementia, the examiner should address whether the Veteran has a neurological disorder and, if so, whether any neurological disorder is causally or etiologically related to active service to include exposure to nerve gas/sarin gas.  The examiner should discuss whether any of the claimed disabilities (transient ischemic attacks/seizures; headaches; blurred vision; diarrhea; involuntary movements) are manifestations of any diagnosed neurological disorder or separate disorders.    

For each claimed disorder (transient ischemic attacks/seizures; headaches; blurred vision; diarrhea; involuntary movements) that is not determined to be a manifestation of a larger disease process such as dementia and/or a neurological disorder, the examiner must discuss whether the claimed disorder is a diagnosed disability and whether it is at least as likely as not that the disorder is causally or etiologically related to active service. 

The examiner must provide an opinion as to whether it is at least as likely as not that any headaches are causally or etiologically related to active service to include nerve/sarin gas or had their onset in active service.  In doing so, the examiner should note that it is enough that the Veteran had chronic headaches at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319(2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  If the examiner determines that the Veteran has not had headaches at any point during the appeal period, the examiner should provide the reasons and bases for such a conclusion.  

Finally, the examiner must provide diagnoses for any psychiatric disorder present, including but not limited to depressive disorder and intermittent explosive disorder.  The examiner must express an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder is causally or etiologically related to active service to include exposure to nerve agents/sarin gas.  If not, the examiner must also address whether any psychiatric disorder is caused or aggravated by any diagnosed dementia and/or neurological disorder.  The examiner should note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Return the claims file to the August 2011 VA examiner, if available, or to another suitably qualified examiner, to provide an addendum opinion to the August 2011 VA eye examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must address whether any diagnosed eye disorder, to include but not limited to cataracts and strabismic amblyopia, is at least as likely as not causally or etiologically related to active service to include exposure to nerve gas/sarin gas.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
  
3.  After the above development has been completed, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


